[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO STRIKE (#113)
The four counts contained in the substituted complaint dated January 12, 1995, three of which the motion seeks to strike, are each alternative theories of recovery which the plaintiff is entitled to plead. Depending on the evidence offered during the trial and the conceded or contested issues at that point, one or more of these counts may be improper. That determination cannot be made at this time.
The motion to strike is denied.
Hadden, J. CT Page 2263